UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-138910 BIOSOLAR, INC. (Name of registrant in its charter) Nevada 20-4754291 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27936 Lost Canyon Road, Suite 202 , Santa Clarita, CA 91387 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (661) 251-0001 WITH COPIES TO: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Flr. New York, New York 10006 (212) 930-9700 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrant’s common stock outstanding, as of November 8, 2011was 5,441,141. 1 BIOSLAR, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Balance Sheets 4 Statements of Operations 5 Statement of Shareholders' Equity 6 Statements of Cash Flows 7 Notes to the Financial Statements 8 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4: CONTROLS AND PROCEDURES 11 PART II: OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 12 ITEM 1A : RISK FACTORS 12 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4 REMOVED AND RESERVED 12 ITEM 5 OTHER INFORMATION 12 ITEM 6: EXHIBITS 12 SIGNATURES 14 2 PARTI– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOSOLAR, INC. (A Development Stage Company) BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Machinery and equipment Computer Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Patents Deposit TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and other payables $ $ TOTAL CURRENT LIABILITIES SHAREHOLDERS' EQUITY Common stock, $0.0001 par value; 500,000,000 authorized common shares 5,441,141 and 5,174,448 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ 3 BIOSOLAR, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) From Inception April 24, 2006 Three Months Ended Nine Months Ended through September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 September 30, 2011 REVENUE $
